SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name:RAMIUS IDF MASTER FUND LLC Address of Principal Business Office (No. & Street, City, State, Zip Code): Ramius IDF Master Fund LLC 599 Lexington Avenue, 19th Floor New York, NY10022 Telephone Number (including area code):(212) 845-7900 Name and address of agents for service of process: Owen Littman Ramius Alternative Solutions LLC 599 Lexington Avenue, 21st Floor New York, NY10022 Copies to: Kenneth S. Gerstein, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, NY 10022 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YesXNo SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and the State of New York on the 12th day of November, 2010. Ramius IDF Master Fund LLC (Name of Registrant) By:/s/ Roger Anscher Name:Roger Anscher Title:Authorized Person
